Citation Nr: 1139747	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  04-28 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for infectious hepatitis.  

2.  Entitlement to service connection for a right shoulder disability.    

3.  Entitlement to an increased (compensable) rating for chip fracture of the left ankle, at the level of the os calcis and navicular bones.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active service from July 1968 to July 1970.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 1984 and September 2003 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona.                 

With respect to the Veteran's claim for service connection for infectious hepatitis, in an April 1984 rating decision, the RO denied the Veteran's initial claim for service connection for infectious hepatitis.  The Veteran subsequently filed a notice of disagreement (NOD) in April 1984 and a statement of the case (SOC) was issued in June 1984.  In October 1984, the Veteran filed a timely substantive appeal (VA Form 9), thereby perfecting his appeal as to the aforementioned service connection claim.  Following the Veteran's October 1984 submission of a timely substantive appeal, there is no evidence of record showing that the Veteran then withdrew the substantive appeal for the claim for service connection for infectious hepatitis.  See 38 C.F.R. §§ 20.202, 20.204(b) (a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision).  Thus, in this case, the Veteran's claim for service connection for infectious hepatitis was timely perfected in October 1984, and it has remained pending since that time.  

In December 2007 and June 2010, the Board remanded this case.  For the reasons explained below, it is again necessary to return this case to the RO for further development.  This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.







REMAND

With respect to the Veteran's claims for service connection for infectious hepatitis and a right shoulder disability, and for an increased (compensable) rating for chip fracture of the left ankle, at the level of the os calcis and navicular bones, the Board remanded these claims for further development in December 2007.  In the remand, the Board instructed the RO to schedule the Veteran for VA examinations to determine whether any current right shoulder disability and/or liver abnormalities were related to the Veteran's period of active service.  The RO was also instructed to schedule the Veteran for an examination to determine the severity of his service-connected left ankle disability.  Pursuant to the Board's December 2007 remand, the Phoenix VA Medical Center (VAMC) arranged for the Veteran to undergo the requested examinations.  However, a note from the Phoenix VAMC, dated in April 2008, shows that at that time, it was reported that the Veteran had cancelled his appointment via telephone call due to family problems.  The RO requested a copy of the C & P examination appointment notification letter that was sent by the VAMC to the Veteran, and information as to when the notice was mailed out; however, that documentation was not in the claims file.  In May 2009, the RO sent the Veteran a letter notifying him that the Phoenix VAMC would be scheduling him for an examination and that he would be notified of the date, time, and place of the examination.  In a June 2009 letter to the Phoenix VAMC, the RO indicated that the Veteran had failed to report for his examination.  The RO requested that the Phoenix VAMC send a copy of the C & P examination appointment notification letter that they sent to the Veteran.  No such letter was subsequently associated with the claims file.  

In light of the above, the Board once again remanded this case in June 2010.  The Board stated that the Veteran should be provided with an additional opportunity to appear for the requested examinations.  Thus, pursuant to the remand, the Phoenix VAMC scheduled the Veteran for VA examinations in July 2010.  The Veteran failed to report to the examinations.  The RO requested a copy of the C & P examination appointment notification letter that was sent by the Phoenix VAMC to the Veteran.  In a VA Form 21-0820, Report of General Information, dated in July 2011, the RO noted that they had contacted the Phoenix VAMC about the C & P examination appointment notification letter.  The Phoenix VAMC responded that they were unable to locate the actual notification letter mailed to the Veteran regarding his July 2010 VA examinations for which he failed to report.  However, the VAMC noted that the address they had on file at the time the Veteran was due to report for his examinations was the same address that the RO had on file.  The VAMC also reported that their system reflected that the Veteran had showed up for his routine appointments which took place around the time of his scheduled VA examinations.  However, those were local appointments, close to where the Veteran resided.  According to the VAMC, the Veteran may have had a transportation issue.  In addition, the Veteran had not contacted the VAMC regarding the exams.  The VAMC reported that they had attempted to contact the Veteran by telephone.  However, the telephone number they called was not in service.       

In an Informal Hearing Presentation, dated in August 2011, the Veteran's representative, the American Legion (AL) stated that the phone number that the Phoenix VAMC used to try and contact the Veteran was incorrect.  The AL then supplied the Veteran's correct phone number.  

In light of the above, given that the C & P examination appointment notification letter that was sent by the Phoenix VAMC to the Veteran regarding the July 2010 VA examinations has not been associated with the claims file, and also given that an incorrect telephone number was used to try and contact the Veteran, the Board once again finds that the Veteran should be provided with an additional opportunity to appear for the requested examinations.        

Nevertheless, the Board cautions the Veteran concerning his own responsibility to cooperate with VA in this matter.  The United States Court of Appeals for Veterans Claims (Court) has held that "[t]the duty to assist is not always a one-way street.  If a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 



Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded the following examinations:

A.  An examination conducted by an appropriate specialist in order to determine the nature and etiology of any current infectious hepatitis.  The specialist must be a physician, preferably a physician with expertise in the area of liver disease.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must review all of the evidence of record, to specifically include the Veteran's service treatment records which show that in June 1970, he was diagnosed with infectious hepatitis.  The examiner must also review the February 1984 VA examination report.  All necessary special studies or tests are to be accomplished. 

After a review of the examination findings and the entire evidence of record, the examiner should render an opinion on the following: 

a. Does the Veteran currently have infectious hepatitis and/or any residuals of infectious hepatitis, including any liver abnormalities?  [The Veteran maintains that he has an enlarged liver as a residual of his in-service infectious hepatitis.]  

b.  If infectious hepatitis or any residuals thereof is/are diagnosed, is it at least as likely as not (50 percent or greater probability), that such hepatitis or any residuals thereof is/are causally related to the Veteran's period of active service, to specifically include the infectious hepatitis for which he was treated during active service. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

B.  An orthopedic examination to determine the nature and etiology of any current right shoulder disability, and also to determine the current severity of the Veteran's service-connected chip fracture of the left ankle, at the level of os calcis and navicular bones.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review the Veteran's service treatment records which show that in March 1969, the Veteran was treated for pain in his right shoulder; x-rays taken at that time were reported to be negative.    

With respect to the Veteran's claim for service connection for a right shoulder disability, after a review of the relevant evidence in the claims file, the physical examination and any diagnostic studies or tests that are deemed necessary, the examiner must address the following questions: 

Does the Veteran currently have a right shoulder disability?  If so, is it at least as likely as not (50 percent or greater probability) that any current disability of the right shoulder began during service or is otherwise linked to any incident of service, to include the March 1969 treatment of right shoulder pain?  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

With respect to the Veteran's claim for an increased rating for his service-connected left ankle disability, the examiner should indicate whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left ankle.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also characterize any limitation of motion as less than moderate, moderate, or marked.  In addition, the examiner should comment as to whether there is any ankylosis of the left ankle, malunion of the os calcis or astragalus, or astragalectomy.


A complete rationale for all opinions expressed must be provided.

2.  The RO must then review and re- adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time must be allowed for response.  If the Veteran fails to report to the scheduled VA examinations, a copy of the notification letter to the Veteran from the VAMC showing his address and the date and time of the examinations must be added to the claims file.  If the RO must contact the Veteran, his most recent telephone number, as noted in the August 2011 Informal Hearing Presentation, must be used.  Thereafter, the case must be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


